 

Execution Version

 

THIS AMENDMENT TO THE COFACE FACILITY AGREEMENT (this “Amendment”), dated as of
26 July, 2013 (the “Effective Date”), is made by and among IRIDIUM
COMMUNICATIONS INC., a Delaware corporation (the “Parent”), IRIDIUM SATELLITE
LLC, a Delaware limited liability company, as borrower (the “Borrower”), THE
GUARANTORS under and as defined in the COFACE Facility Agreement referred to
below and SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (in this
capacity the “COFACE Agent”) and is made with reference to the COFACE Facility
Agreement, dated as of October 4, 2010, by and among the Parent, the Borrower,
the other Obligors party thereto, the Lenders party thereto, the COFACE Agent
and Deutsche Bank Trust Company Americas, as Security Agent and U.S. Collateral
Agent, as amended and restated by the Supplemental Agreement dated as of August
1, 2012 (the “COFACE Facility Agreement”).

 

RECITALS:

 

WHEREAS, pursuant to that certain amendment request letter dated May 30, 2013
from the Borrower, the Borrower has requested to amend certain provisions of the
COFACE Facility Agreement which the Lenders have agreed and COFACE has approved,
in each case as provided for herein;

 

WHEREAS, the COFACE Agent is authorised to execute this Amendment on behalf of
the Finance Parties;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

agreement:

 

1.Definitions; Interpretation

 

1.1Definitions

 

Capitalised terms defined in the COFACE Facility Agreement have, unless
expressly defined in this Amendment, the same meaning in this Amendment.

 

1.2Construction

 

The principles of construction set out in Clause 1.2 (Construction) of the
COFACE Facility Agreement will have effect as if set out in this Amendment.

 

2.Amendments

 

2.1         Effective as of the Effective Date, the COFACE Facility Agreement is
hereby amended as follows:

 

Amendment to COFACE Facility Agreement

 

 

 



 

Execution Version

 

(a)The definition of “Key Assets” set forth in Section 1.1 (Definitions) of the
COFACE Facility Agreement is hereby amended by adding the word “and limitations”
immediately after the word “restrictions”.

(b)The definition of “Material Company” set forth in Section 1.1 (Definitions)
of the COFACE Facility Agreement is hereby amended by:

 

(i)replacing the period at the end of paragraph (b) with the following text:
“or;”; and

(ii)inserting a new paragraph (c) immediately after paragraph (b) and which
shall read as follows:

 

“(c) any Foreign Transferee Subsidiary.”.

 

(c)The definition of “Permitted Disposal” set forth in Section 1.1 (Definitions)
of the COFACE Facility Agreement is hereby amended by:

 

(i)adding the following text immediately after the words “except in the case of
paragraph (b)” in the beginning of the definition thereof: “and paragraph (m)”;

(ii)adding the following text immediately after the word “Obligor” at the end of
paragraph (b)(i) of the definition thereof: “or if the Disposing Company is a
Foreign Transferee Subsidiary, the Acquiring Company must also be a Foreign
Transferee Subsidiary or an Obligor”;

(iii)deleting the word “and” at the end of paragraph (j);

(iv)adding the text “;” at the end of paragraph (k);

(v)replacing the period at the end of paragraph (l) with the following text: “;
and” and

(vi)inserting a new paragraph (m) immediately after paragraph (l) and which
shall read as follows:

 

“(m) of any equipment or assets (including, without limitation, any Gateway,
upgrades to ground systems or services in connection thereto) by any Obligor or
Foreign Transferee Subsidiary to any Foreign Transferee Subsidiary or an Obligor
as a capital contribution, for cash consideration or otherwise to the extent
permitted by the Finance Documents; provided that:

 

(i)           such equipment or assets (including, without limitation, any
Gateway, upgrades to ground systems or services in connection thereto) was
developed and/or acquired for the purposes of, or in connection with, operating
and maintaining, upgrading, improving or otherwise enhancing the Borrower’s
global network (including, without limitation, any ground stations, TTACs and
other associated ground infrastructure) and/or in connection with or related to
the geographic expansion and growth of the Borrower’s Permitted Business; and

 

Amendment to COFACE Facility Agreement

 

 

 

 

Execution Version

 

(ii)          with respect to each Financial Year specified in column1 below,
the aggregate book value at the time of disposal (as determined according to the
Accounting Principles) of such equipment or assets (including, without
limitation, any Gateway, or upgrades to ground systems or services in connection
thereto) sold, leased, licensed, transferred or otherwise disposed of during
such Financial Year pursuant to this paragraph (m) does not exceed the amount
specified in column 2 below opposite such Financial Year (in the aggregate and
on a cumulative basis):

 

Column 1
Financial Year Ending  Column 2
Permitted Disposal
Amount  12/31/2013  $50,000,000  12/31/2014  $60,000,000  12/31/2015 
$70,000,000  12/31/2016  $80,000,000  12/31/2017  $90,000,000  12/31/2018 
$100,000,000.”. 

 

(d)Section 1.1 (Definitions) of the COFACE Facility Agreement is hereby amended
by adding the following new definition in the correct alphabetical order in
Section 1.1 (Definitions) of the COFACE Facility Agreement:

 

““Foreign Transferee Subsidiary” means any direct or indirect wholly owned
Subsidiary of the Parent:

 

(i) that is a member of the NEXT Group and is incorporated or organized (as
applicable) under the laws of any jurisdiction other than the United States or
any state or territory thereof and is a “controlled foreign corporation” (within
the meaning of Section 957 of the Code); and

 

(ii) where one or more of its direct shareholders is an Obligor or are Obligors
which has or have:

 

(A)      granted Transaction Security over no less than 65% in aggregate of the
outstanding shares or other ownership interests in such wholly owned Subsidiary;

 

(B)      delivered to the COFACE Agent the Transaction Security Documents duly
executed by it and the Security Agent (together with all such notices,
documents, instruments or filings set forth in Part 2 of Schedule 2 (Conditions
Precedent) (as if references to an ‘Additional Guarantor’ were references to
such direct shareholder(s) and references to ‘Accession Deed’ were references to
the Transaction Security Documents and provided further that, but subject to
paragraph (ii)(A) above, the proviso in paragraph 11 shall not apply)) as are
required by the COFACE Agent to be given, executed, made or delivered; and

 

Amendment to COFACE Facility Agreement

 

 

 

 

Execution Version

 

(C)        taken all such action that is necessary to protect, perfect or give
priority to such Transaction Security.

 

For the avoidance of doubt, such wholly owned Subsidiary will become a Foreign
Transferee Subsidiary on the date the COFACE Agent has received all of the
documents and other evidence listed in (ii) (A), (B) and (C) above, in form and
substance reasonably satisfactory to it. The COFACE Agent shall notify the
Borrower and the Lenders promptly upon being so satisfied.

 

3.Representations

 

3.1Representations

 

The representations set out in this Clause 3 (Representations) are made by each
Obligor on the date of this Amendment to each Finance Party.

 

3.2Powers and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise the entry into, performance and delivery of, this Amendment
and the transactions contemplated by this Amendment.

 

3.3Legal validity

 

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in this Amendment are legal, valid, binding and enforceable obligations.

 

3.4Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
this Amendment do not and will not conflict with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

(c)any agreement or instrument binding upon it or any of its assets or
constitute a default of termination event (however described) under any such
agreement or instrument where such circumstance has or is reasonably likely to
have a Material Adverse Effect.

 

3.5Authorisations

 

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Amendment have been obtained or effected (as appropriate) and are in
full force and effect.

 

Amendment to COFACE Facility Agreement

 

 

 

 

Execution Version

 

3.6Governing law and enforcement

 

(a)Subject to the Legal Reservations, the choice of governing law of this
Amendment will be recognised and enforced in its Relevant Jurisdictions.

 

(b)Subject to the Legal Reservations, any judgment obtained in relation to this
Amendment will be recognised and enforced in its Relevant Jurisdictions.

 

3.7Credit Agreement

 

Unless a representation and warranty set out in clause 20 (Representations) of
the COFACE Facility Agreement is expressed to be given at a specific date, each
Obligor makes the representations and warranties set out in clause 20
(Representations) of the COFACE Facility Agreement (other than the
representations and warranties in clauses 20.14(a), (b) and (c) (Original
Financial Statements), 20.18 (Taxation) and 20.24 (Shares and Material
Companies) of the COFACE Facility Agreement) on the Effective Date, in each case
as if references to the COFACE Facility Agreement are references to the COFACE
Facility Agreement, as amended hereby, with reference to the facts and
circumstances then existing, provided that, in the case of those representations
and warranties contained in clause 20.13 (No misleading information) of the
COFACE Facility Agreement, such representations and warranties are made only
with respect to any subsequent and new information delivered under the COFACE
Facility Agreement since the last period where such representation and warranty
was made or deemed to be made under the COFACE Facility Agreement.

 

4.CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective on the Effective Date upon the due
execution of a signature page to this Amendment by each of the Parent, the
Borrower, the other Obligors and the COFACE Agent on behalf of the Finance
Parties and delivery of each party’s respective signature pages to each of the
other parties hereto.

 

5.Governing law; jurisdiction, etc.

 

This Amendment and any non-contractual obligations arising out of or in
connection with it are governed by English law. The provisions of Clause 40
(Enforcement) of the COFACE Facility Agreement are hereby incorporated by
reference, mutatis mutandis, as if set forth in full herein.

 

6.Miscellaneous

 

(a)This Amendment is a Finance Document.

 

(b)Each Obligor:

 

(i)agrees to the amendments to the COFACE Facility Agreement as contemplated by
this Amendment; and

 

(ii)with effect from the Effective Date, confirms that any guarantee or security
given by it or created under a Finance Document will:

 

(A)continue in full force and effect; and

 

Amendment to COFACE Facility Agreement

 

 

 

 

Execution Version

 

(B)extend to the liabilities and obligations of the Obligors to the Finance
Parties under the Finance Documents as amended by this Amendment.

 

(c)On and after the date hereof, each reference in the COFACE Facility Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the COFACE Facility Agreement, and each reference in the other
Finance Documents to the “COFACE Facility Agreement”, “thereunder”, “thereof” or
words of like import referring to the COFACE Facility Agreement shall mean and
be a reference to the COFACE Facility Agreement as amended by this Amendment.

 

(d)Except as specifically amended by this Amendment, the COFACE Facility
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed.

 

(e)Each Finance Party reserves any other right or remedy it may have now or
subsequently. The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Finance Parties under the COFACE Facility
Agreement.

 

(f)Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose or be given any substantive effect.

 

(g)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Signatures to this
Amendment may be delivered by facsimile or other electronic means of
transmission, and any signature so delivered shall be deemed an original
executed counterpart.

 

[Signature Pages to follow]

 

Amendment to COFACE Facility Agreement

 



 

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

 

Parent

 

IRIDIUM COMMUNICATIONS INC.       By:  /s/ Thomas J. Fitzpatrick   Name: Thomas
J. Fitzpatrick   Title: Chief Financial Officer  

 

Borrower

 

IRIDIUM SATELLITE LLC

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

Obligors

 

IRIDIUM COMMUNICATIONS INC.

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM HOLDINGS LLC

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM CARRIER HOLDINGS LLC

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM CARRIER SERVICES LLC

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

Signature Page to Amendment to COFACE Facility Agreement

 

 

 

 

IRIDIUM CONSTELLATION LLC

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM GOVERNMENT SERVICES LLC

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer of Iridium Constellation LLC, the Manager  

 

SYNCOM-IRIDIUM HOLDINGS CORP.

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

IRIDIUM BLOCKER-B INC.

 

By:  /s/ Thomas J. Fitzpatrick   Name: Thomas J. Fitzpatrick   Title: Chief
Financial Officer  

 

Signature Page to Amendment to COFACE Facility Agreement

 

 

 

 

COFACE Agent

 

SOCIÉTÉ GÉNÉRALE

 

By:  /s/ Denis de Pallierets   Name: Denis de Pallierets   Title: Co-Head of TMT
Finance  

 

By:  /s/ Frederic Surdon   Name: Frederic Surdon   Title: Global Head of Export
Finance  

 

Signature Page to Amendment to COFACE Facility Agreement

 

 

 

